PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/439,312
Filing Date: 22 Feb 2017
Appellant(s): Kostrzewski, Stanislaw



__________________
Dana A. Brussel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant's arguments filed 10/08/2021 have been fully considered but they are not persuasive.
In response to Appellant’s argument that:
“Appellant respectfully maintains that designing an end effector having a relatively small diameter (i.e., 12 mm) and which is able to house relatively large fasteners (i.e., 5 mm) is an engineering feat that cannot be overlooked or simplified. As generally stated in paragraph [0046] of Appellant’s specification, “[v]arious features of loading unit 200 disclosed herein allow loading unit 200 to have a relatively small diameter ‘d’ (e.g., about 12 mm) as compared with more conventional instruments having diameters of about 15 mm.””,

the examiner firstly asserts that Bucciaglia was relied upon for teaching that it was known to provide an end effector having an outer-most diameter of 12 mm in order to allow a stapler comprising the end effector to staple tissue clamped to a certain thickness, and that Harris2 in view of Bucciaglia, as applied to claim 12, teaches that the outer-most diameter of the end effector is 12 mm. Please note that In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) was not relied upon for teaching that the outer-most diameter of the end effector is 12 mm. Secondly, the examiner asserts that the combination of Davanzo and In re Boesch was relied upon for teaching that each fastener of the plurality of fasteners includes a height of 5 mm. It would have obvious to one of ordinary skill in the art to have modified the height of each fastener of Harris2 to be 5 mm in view of Davanzo and In re Boesch because the height of each fastener is a recognized result effective variable and because doing so would achieve the predictable result of allowing a specific thickness of tissue to be stapled. Please note that appellant has not disclosed any criticality for a fastener height of 5 mm in Paragraphs 0012, 0013, 0046, 0063, 0064, 0067, 0068, and 0072 of the Patent Application Publication of the instant application or in any other part of the specification of the instant application.

In response to Appellant’s argument that:
“Additionally, Appellant’s specification states that several features of the pushers 800 are designed to minimize the height of the pushers 800, which in turn maximizes the distance the pushers 800 can travel (i.e., “pusher stroke”). For instance, the angle at which the camming members 840, 850 are disposed relative to the longitudinal axis, the orientation of the camming members 840, 850 relative to the longitudinal axis, the positioning of the camming members 840, 850 relative to the upper channels 815, 825, and the reduced height of the bridge 830 all help minimize the height of the pushers 800, and thus maximize the distance the pushers 800 can travel. Further, this “large ‘pusher stroke’ allows larger fasteners 600 (e.g., having a height of about 5 mm) to be used in connection with cartridge assembly 400” having a relatively small diameter (paragraph [0060]; emphasis added). See also paragraph [0063].”,

the examiner firstly asserts that Harris2 discloses that the first upper surface (top surface of 2242c in Figure 11) of the at least one pusher (2240) is disposed at an acute angle with respect to the longitudinal axis (longitudinal axis of 120 in Figure 1) (apparent when Figure 11 is viewed in relation to Figures 7 and 1) and that the first ramp (2245b) of the at least one pusher (2240) is disposed parallel to the longitudinal axis (apparent when Figure 11 is viewed in relation to Figures 7 and 1). Thus, Harris2 discloses all the claimed limitations pertaining to the plurality of pushers. Secondly, the examiner points out that all the advantages provided by the structure of the plurality of pushers of the instant application that are mentioned above by the appellant are irrelevant to the patentability of claim 12 because Harris2 anticipates all the claimed limitations pertaining to the plurality of pushers.

In response to Appellant’s argument that:
“Thus, Appellant respectfully submits that the ability to design a single end effector that has a relatively small diameter, which allows for greater versatility (see paragraph [0046]), minimize entry wounds, and that includes relatively large fasteners therein, which may provide a greater holding strength, is particularly challenging.
Appellant respectfully submits that the Examiner is reengineering the device of Harris to both decrease the size of its diameter while simultaneously increasing the height of its fasteners. To actually make such modifications, several components of the device of Harris would be required to be re-engineered and reconstructed to ensure the device would be capable of reliably emplacing the fasteners in tissue. That is, the entire pusher design, for instance, would require substantial modification to not only allow the pusher and larger fasteners to physically fit within the relatively small loading unit, but also to ensure the pusher is able to travel a sufficient distance toward the tissue-contacting surface of the cartridge assembly to guarantee the larger fasteners are adequately and reliably formed and secured to the target tissue.
For instance, one may have attempted to modify the device of Harris to accommodate the larger fastener by reducing the height of the pusher. However, if this distance is too short in relation to the length of the pusher (shown in Appellant’s pusher illustrated in FIG. 8 below, between elements 813 and 815), the pusher may twist or cock as it moves toward the anvil assembly. That is, the height to width ratio must be large enough to ensure reliable operation.”,



In response to Appellant’s argument that:
“In addition to reciting the relatively small diameter (i.e., 12 mm) and which houses relatively large fasteners (i.e., 5 mm), claim 12 also recites the arrangement of the pushers, which help ensure the height to width ratio is large enough to ensure reliable operation. For instance, claim 12 recites, inter alia, “at least one of the pushers having a first upper surface configured to engage a first fastener and a first ramp configured to be engaged by a first wedge of the actuation sled, the first upper surface disposed at an acute angle with respect to the longitudinal axis, the first ramp disposed parallel to the longitudinal axis.” Due at least in part to this skewed arrangement, the height to width ratio is able to be large enough to ensure the reliable operation of the surgical instrument.”,

the examiner asserts that Harris2 discloses that at least one of the pushers (2240) has a first upper surface (top surface of 2242c in Figure 11) configured to engage a first fastener (2012) (Paragraph 0269) and a first ramp (2245b in Figure 11) configured to be engaged by a first wedge (2264b in Figure 11) of the actuation sled (2058) (Paragraph 0273, 0277, and 0278), the first upper surface (top surface of 2242c in Figure 11) disposed at an acute angle with respect to the longitudinal axis (longitudinal axis of 120 in Figure 1) (apparent when Figure 11 is viewed in relation to Figures 7 and 1), and the first ramp (2245b) disposed parallel to the longitudinal axis (longitudinal axis of 120 in Figure 1) (apparent when Figure 11 is viewed in relation to Figures 7 and 1). Thus, Harris2 anticipates all the claimed limitations pertaining to the plurality of pushers of claim 12, including the “skewed arrangement” mentioned above by the appellant.

In response to Appellant’s argument that:
“Thus, while the mere discovery of “an optimum value of a result effective variable involves only routine skill in the art” (Final Office Action at page 26), the claimed end effector clearly goes well beyond simply discovering optimum values; the claims recite a surgical instrument that embodies and enables these optimum values.
The Examiner’s statement that “any redesign/modification of the device of Harris 2 required to make the outer-most diameter of the end effector 12 mm and the height of the fasteners 5 mm is within the level of ordinary skill in the art” (Final Office Action at page 30) does not even attempt to address the engineering complexities required to make such modifications. Thus, the Examiner’s statement is merely conclusory and is not sufficient to overcome the Examiner’s burden of establishing a prima facie case of obviousness, as set forth in §2142 of the MPEP.
Accordingly, Appellant respectfully requests withdrawal of this rejection due at least in part to the improper combination of Harris, Bucciaglia, and Davanzo. As stated in MPEP §2143.01(VI), a proposed combination or modification is improper if the “suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.” (Citations omitted.)”,

the examiner reasserts that any redesign/reconstruction of the device of Harris2 required to make the outer-most diameter of the end effector 12 mm and the height of the fasteners 5 mm is within the level of ordinary skill in the art, and that one of ordinary skill in the art would know how to properly modify the height, weight, and other dimensions of the plurality of pushers (2240) of Harris2, the length/width of the cartridge assembly (2020) of Harris2, and/or the dimensions of the actuation sled (2058) of Harris2, as necessary, in order to ensure that the 5 mm-height fasteners and the pushers physically fit within the cartridge assembly of the 12 mm-diameter end effector and that the pushers are able to travel a sufficient distance toward the tissue-contacting surface of the cartridge assembly to guarantee that the 5 mm-height fasteners are adequately and reliably formed and secured to the target tissue. One of ordinary skill in the art is capable of dealing with and overcoming all the engineering complexities required to make such modifications.

(3) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The 103 rejections of claims 12-18 over Harris2 alone have been withdrawn by the examiner.

For the above reasons, it is believed that the rejections should be sustained.

/TANZIM IMAM/Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
/SUE LAO/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.